DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the RCE filed on 01/29/2021, in which claims 1, 10 and 19 were amended, claims 4 and 13 cancelled, and claims 1-3, 5-12, and 14-20 were presented for further examination.
Claims 1-3, 5-12, and 14-20 are now pending in the application.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/29/2021 has been entered.
 
Response to Arguments
Applicant’s arguments, see pages 8-11, filed on 01/29/2021, with respect to claims 1, 10 and 19 have been fully considered and are persuasive.  The rejection of claims 1-3, 5-12, and 14-20 has been withdrawn. 




Reason for Allowance

The present application has been thoroughly reviewed. Upon searching a variety of databases, the Examiner respectively submits that claims 1-3, 5-12, and 14-20 (renumbered 1-18) are allowed in light of the applicant’s arguments and in light of the prior art made of record.
The present application is directed to a method, a storage device, and a computing device for performing a recovery operation to recover data. The closest prior art Bobak et al. (US 2009/0172689) and Robinson et al. (US 2014/0082167) alone, or, in combination, fails to anticipate or render obvious the recited features of “dynamically adapting the workflow, by a recovery module that is selected based on a manner in which data of the host was backed up, to account for a specific circumstance of the host and of data associated with the host by adding an element to the workflow, changing one of the plurality of elements in the workflow, and/or removing one of the plurality of elements from the workflow.” in conjunction with other features of the independent and dependent claims are not taught nor suggested by the prior art made of record (See PTO-892 and 1449). Therefore, the pending claims 1-3, 5-12, and 14-20 (renumbered 1-18) are hereby allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAHCEN ENNAJI whose telephone number is (313)446-6572.  The examiner can normally be reached on Monday-Friday 9am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 5712724241.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAHCEN ENNAJI/Examiner, Art Unit 2156   

/TAMARA T KYLE/Supervisory Patent Examiner, Art Unit 2156